﻿On behalf of the Government and the people of Vanuatu, I congratulate you, Sir, on your assumption of the presidency of the thirty-ninth session. Your election is a tribute to you and to your outstanding work as President of the United Nations Council for Namibia. It is also a most fitting tribute to the country you represent. Zambia and the other front-line States continue to set examples of patience, perseverance and strict adherence to high principles in the face of extreme and severe provocations. For this, the international community is grateful.
36.	I also congratulate your predecessor, Mr. Jorge Illueca, of Panama, for the excellent manner in which he discharged his very difficult duties.
37.	I extend warm congratulations to Brunei Darussalam, the newest Member of the United Nations. We are particularly proud to greet a neighbouring State as the Organization's 159th Member. We wish its people and its Government well and assure them of our continuing friendship, respect and cooperation.
38.	As this is the first time I have had the privilege of representing my country here at the United Nations, I wish to add my voice to those who have already spoken in praise of the Secretary-General. In the days to come, all of us will need to draw even further on his experience and considerable diplomatic skills. I only hope that we will all heed the words of his report on the work of the Organization, which is very thorough, and exhibit the same devotion to duty and candour for which he is so well-known.
39.	As we stand poised to enter the fifth decade since the end of the Second World War and the establishment of the Organization, we, the nations of the world, face new and unique challenges. In a sense, the problems we discuss here today are fundamentally the same problems which confronted earlier generations.
40.	How will our children be educated, and with what values? How will all of the people of this globe be fed, clothed and housed, and at what cost? How will our elderly be cared for, and their knowledge and experience preserved for succeeding generations? How will the resources of our planet be gathered and distributed? How shall we view our neighbours and how shall we relate to them—those who are near as well as those who are far? How will we ensure that all men and women shall in their lifetimes enjoy justice, equality of opportunity, and the right to think and worship as they wish? How shall we assure all children from every corner of this earth that they have the right to dream the dreams of childhood— the dreams of happiness and of life? Finally, how shall we ensure the survival of this and succeeding generations?
41.	These are rather simple, straightforward, time-less and universal questions. Far less simple, straightforward, timeless or universal are the answers or the various equations different nations utilize to arrive at their own answers.
42.	The dramatic growth of the world's population, the increasing scarcity of some resources and the imperfect allocation of others, the short-sighted view of history that some people have, and the advent of modern technology have now complicated our search for solutions to mankind's ageless problems.
43.	Some feel that they know all the answers and, in their arrogance, arrogate to themselves the role of purveyors of absolute truths. "Do as we say", they admonish us—but they certainly do not wish us to do as they do. Others believe that most of us do not even know what the questions are, let alone have the faintest idea of how to answer them. One arrogance is as bad as the other. Perhaps, of mankind's many shortcomings, arrogance and lack of humility are at once the worst and most obvious.
44.	If arrogance is not such a prevalent flaw in international relations today, then why is it that the threat or use of force is still the corner-stone of the foreign policies of so many States? Large and medium-sized Powers, developed and developing countries, aligned and non-aligned States, east and west, north and south—with far too much frequency—see their respective military establishments as the ultimate instruments of their foreign and domestic policies.
45.	The arts of peaceful advocacy and persuasion are too often forgotten or ignored. This is r I a new problem, but, given our current level of knowledge and the current as well as the future technology of destruction, are these the values we wish to bestow upon our children? Have we not yet arrived at a higher level of civilization?
46.	If arrogance is not such a prevalent flaw in international relations today, then why is it that the sincere and legitimate strivings of so many people are consistently cast in, and confused by, east-west contradictions and the power politics of the world's two super-Powers? Some who should know better even continue to insist that smaller nations must choose in which "bed to lie", as if there were no other choice but to belong in spirit, if not in fact, to one of the world's two great military and economic camps.
47.	We, in Vanuatu, know better. Our political independence, our membership in the United Nations, and our membership in the Movement of Non- Aligned Countries—all manifest our desire to belong to no one but ourselves. Having had the unique experience of having two colonial rulers with equal powers at the same time, our people are well versed in the perils of being anyone's proxy.
48.	Our unusual colonial history as a condominium left us with a great appreciation for genuine non- alignment and considerable experience in its practice. Asking us to choose between our two colonial rulers would have been a useless exercise. How can one choose between waves in the ocean?
49.	We did, however, develop at the same time an understanding of how vital it is to communicate, particularly when we speak different languages. How else are misunderstandings to be avoided and misconceptions corrected?
50.	Today, more than ever before, the ability to communicate is vital to our survival as a species. It is unfortunate that we do not devote more of our energy to the communication of ideas—real ideas, and not just empty rhetoric.
51.	Why cannot the world's two foremost military Powers set an example and speak to each other all the time and not just for the benefit of the television cameras? Why cannot these two Powers listen to each other as well? Why cannot they listen to the rest of us even some of the time? Are they so frightened by what we say? Are our ideas so dangerous that their military might, their wealth and their power cannot protect them? Is what we, the nations of the world, have to say so unworthy that it does not even deserve a hearing?
52.	If both behave in the same manner towards the rest of us, then does it really matter which of them rules the world? Is ruling the world what each super-Power really wants? We think not. Each says publicly that this is what the other wants. But is that the truth? Is it a wilful distortion, or is it simply a major miscalculation? Who in his or her right mind would even want to rule this imperfect and complicated world? Who would want to assume that responsibility or bear that burden?
53.	We believe that there are major contradictions between the world's two super-Powers, but that neither realistically harbours any illusions of ruling this entire planet. Each, of course, wishes to expand its sphere of influence and gain adherents to its way of life. In part, they see the world differently. We remember, however, that monarchists and republicans saw the world differently as recently as the last century.
54.	Although today's super-Powers have some different values, they also have many similar values. Unfortunately, they seldom discuss the latter. They seem to prefer focusing on the former. Also unfortunate is the fact that each seeks national security through devices which actually help create international insecurity. Their competition is indeed frightening, but at times it has actually aided the process of human development. The post-Second-World-War decolonization process is a case in point. Their co-operation could, on balance, benefit us all, although there are also circumstances in which that co-operation can work to our collective detriment. Thus we have the paradox of the rivalry between these two giants and the paradox of the impact of that rivalry on the rest of the world. Let them compete if they must, but let the competition be peaceful and full of more sound and less fury.
55.	Naturally, no sane person wants to see a military contest between these two giants. We would hope that each will pursue far gentler methods to demonstrate the professed superiority of its own social system. However, who among us can guarantee that this will be the case? Not even they can give us such assurances.
56.	Anger, stress, frustration, paranoia, runaway technology, or just a plain and simple mistake could easily trigger a disaster for mankind and end everything. There would be no future. Our children, all children, would cease to exist. Is that not a sufficiently chilling thought to cause us all to pause and think?
57.	We believe that it is impossible for either of these great Powers to dominate the other. History, particularly the history of each of these nations, teaches us that this is just not possible.
58.	An even crueller and more insidious illusion is that one of these great Powers can achieve lasting military superiority over the other. The history of the post-Second-World-War arms race instructs us that neither side can stay ahead of the other.
59.	One was first to develop nuclear weapons, but the other caught up. One was first in developing long- range intercontinental ballistic bombers, but the other caught up. One was first in deploying intercontinental ballistic missiles, but the other caught up. One was even first in space, but the other caught up. Now whatever new weapons system is deployed by one, the other soon catches up with and surpasses in destructive capabilities.
60.	For the entire world, and not just the people of those two societies, the real questions are: How much longer can we continue this madness? How many more billions of dollars and other wasted resources will be poured down the drain in pursuit of these false notions of national security?
61.	Must we sit by idly while these two Powers try to outspend each other and one tries to bankrupt the other? They both know, just as we know, that there is no such thing as a realistic defence against the horrible weapons of destruction that already exist.
62.	The only thing that makes any sense at all is an undertaking of mutual restraint. Why cannot the road to peace begin in one capital and lead to another? Why cannot the obstacles to trust and peace be seen as common obstacles to be overcome by all of us together? Whatever happened to that old saying, "Live and let live"?
63.	Why should the citizens of one society be taught to hate the citizens of the other? Why should the children of one society be taught to fear the children of the other? Do we not, as rational, thinking human beings, have the capacity to recognize the greatness of both societies? Do they not as great societies have the capacity to think and act rationally?
64.	The threat of a nuclear holocaust unleashed by one or both of the world's super-Powers is indeed a frightening prospect. Unfortunately, it is not the only frightening prospect mankind is confronted with.
65.	Medium-size Powers and other small States also have their fingers on nuclear, chemical and bacteriological timers. Far too often, nations attach more importance to what they can destroy than to what they can create. More prestige seems to flow from the ability to instil fear than from the ability to educate, clothe, house or feed.
66.	Drought and famine plague Africa. Tropical storms lash Asia, the Pacific and the Caribbean. Earthquakes destroy South American cities. Floods ravage the lands of developed and developing countries. Sickness and disease cross all of our borders and frontiers and touch all of our citizens. All of us have our own share of natural disasters. Yet, we seem intent on searching for and creating new disasters.
67.	As if the forces of nature do not take enough lives and cause enough damage, some of us look for new man-made ways to take lives and destroy resources. Some spend excessively obscene sums of money on new weapons. Some institutionalize and expand the parameters of corruption, inefficiency and inequality, destroying, in the process, every possible avenue of escape from the cycle of poverty to which so many people are condemned. Some, through no more than their studied indifference to the plight of their fellow human beings, practise their own form of violence.
68.	Each year, the agenda of vital human concerns seems to grow and grow to almost unmanageable proportions. Few things are resolved, and few sincere efforts are made by those in whose power it lies to mobilize the international community. There seems to be greater faith placed in crisis management than in crisis avoidance.
69.	When will the few remaining States that have not yet done so finally sign the United Nations Convention on the Law of the Sea? When will there be universal participation in the vital tasks of the Preparatory Commission for the International Sea-Bed Authority and for the International Tribunal for the Law of the Sea?
70.	When will there be a final commitment to abide by the international community's standards of equity with respect to the exploitation of the mineral resources of the international sea-bed? After so many years of painstaking negotiations and such careful drafting, is it not reasonable to expect nations to refrain from separate undertakings which will undermine the Convention? We urge all States to think again before acting in such a manner as to subvert this very lofty breakthrough in global economic relations.
71.	The pressing need for major economic reform is well known and has been well articulated in this and other forums time and time again. How long must the world wait for concrete measures to be taken? What calamity must occur before realism replaces myopia?
72.	The growing menace of organized crime and the international traffic in drugs threaten to engulf and destroy us all. Again we ask, what are we waiting for? Must personal crisis strike before we open our eyes to this clear and present danger?
73.	The war between Iran and Iraq drags on at a terrible cost in human life and material destruction. Why can no solution be found? How do the parties to this tragic conflict manage to replenish their respective instruments of destruction? Whose interests are served by the continuation of this senseless carnage?
74.	In the Middle East, we must ask again, why cannot the Palestinian people return to their homes and live in peace? Why must they be displaced and disenfranchised? What was their sin? How much more suffering must the people of Lebanon endure? Are there no limits?
75.	How long must the people of Cyprus be divided and their land occupied? How much longer must civil war rage in Afghanistan and external forces intervene, both overtly and covertly? How much longer must the peoples of the Indo-Chinese peninsula endure warfare, economic deprivation and the Machiavellian intrigues of those who use them cynically to continue their own proxy wars? How much longer must the nations of Central America and the Caribbean endure ill-disguised interference in their internal affairs and blatant violations of the most fundamental tenets of international law? How much longer must the people of Namibia and the people of South Africa be victimized by the very fascism and racism the Organization was formed as an alliance against?
76.	Let us not suffer from historical amnesia. South Africa is an openly racist regime which was imposed and is maintained by force and violence. It was illegitimately conceived and constituted. And it continues consistently to violate major principles of the Charter of the United Nations, fundamental provisions of international law and standards of common decency and civilization.
77.	In short, in a very real and meaningful sense, it is a bandit regime which has institutionalized and elevated to State level the very terrorism every nation in this chamber condemns. How, then, can some continue to rationalize and excuse the actions of that State? How, then, can some continue to qualify their support for the General Assembly's resolutions because of what they term "imperfect language"?
78.	How, then, can some support armed insurrection in Afghanistan, but not in South Africa? How, then, can some support armed struggle against the Government of Nicaragua, but not against the terrorists in power in Pretoria? How can those who have helped make South Africa strong and its neighbours weak applaud South Africa's ability temporarily to impose its will through the use of its military and economic might? How can those who trade with South Africa by choice equate their actions with those who are compelled to deal with South Africa?
79.	Finally, what will those who today are indifferent to the plight of the people of South Africa—all of the people of South Africa—say to those people when they finally do triumph and drive the Fascists from power? Will they then claim to have always sup-ported and loved the people of South Africa, as they now claim to have always loved and supported the people of other countries who have succeeded in overthrowing their own dictators?
80.	For us, declarations of any kind can never substitute for action. With respect to southern Africa, we do what we can. Our major regret is that we can do no more. Perhaps our greatest contribution lies in our efforts to make Vanuatu a better society and to promise our people a brighter future than the current regime in South Africa is able to promise all of the people of that troubled land. We wish that those who have it in their power to change South Africa peacefully would use that power.
81.	In the absence of such action, we believe that the international community is left with no alternative but to support the liberation movements of Namibia and South Africa. SWAPO and the African National Congress of South Africa are in reality acting for all of us. They are, in effect, soldiers of the United Nations, fighting to defend and uphold the Charter and our declarations.
82.	At every session of the General Assembly, most of the nations of the world declare their opposition to certain policies of the Government of Israel and of the Government of South Africa. We believe that most mean what they say. We also believe that most act accordingly and do not themselves define a person's worth or rights of citizenship on the basis of race, religion, sex or economic or social class. After all, how can we condemn the exclusionary policies of one State and then practise our own forms of exclusion or condone those of others?
83.	For a few, however, the denunciations of Israel and South Africa are mere rituals. Those States are among those who live by the familiar adage, "Do as we say, not as we do". For them, there is little meaning or substance to their declarations on Israel or South Africa. They are merely reciting well-rehearsed and politically expedient words.
84.	In our region, there is such a State. There is a large country many times more powerful than its neighbours. There is also a country whose anti- colonial history we have long admired and respected. However, an outstanding anti-colonial past is not sufficient to justify or excuse the excesses that State is committing today.
85.	We regret that there is some justification to the Israeli and South African complaint that the international community is very selective in its denunciations. It pains us deeply that there is, indeed, a grain of truth in this argument. How else can we explain the condemnations of the annexation of Jerusalem and the Golan Heights but the silence on the annexation of East Timor? How else can we explain the condemnations of apartheid but the silence of the plight of the Melanesian people of West Papua?
86.	How else can we explain the appeals for the severance of economic ties with south Africa while a South African company participates in the exploitation of West Papua's oil resources? How else can we explain the concern over Israeli and South African military expansionism and the indifference to the military expansionism in our region which has seen West Papua and East Timor swallowed, if not digested, and which now provokes and threatens the sovereignty and territorial integrity of our good neighbour, Papua New Guinea?
87.	We are prepared to wait for answers to these questions. However, we caution the international community not to wait too long lest another South Pacific nation be threatened with extinction.
88.	In the Pacific, the valid exercise of the right of self-determination for peoples of Non-Self-Governing Territories continues to be a major regional concern. Our region now has the largest number of Non-Self-Governing Territories. Our region is also probably the least known, the least discussed and the least understood of all the regions and sub regions represented here in this world body.
89.	Thus far, the process of decolonization in our region has, for the most part, been relatively peaceful and conducted in a climate of tranquillity and good will. East Timor and West Papua are the major exceptions and are also the areas in which the process has, through the intervention of an outside Power, been aborted. It is our belief, however, that this is only temporary. Assure the people of those lands that they will be allowed to express themselves freely and we believe that they will end their resistance, which is a product of the violence visited upon them by an outside Power.
90.	Some may be surprised to hear us speak of outside intervention, violence and resistance in those Territories, because few outsiders have been allowed to visit and none have been permitted to take anything but strictly guided tours. Even humanitarian organizations have been denied access. Almost a decade ago, in East Timor, journalists who were nationals of another neighbouring country were murdered as they attempted to report on the fate of East Timor's people in the face of massive military intervention.
91.	Some may have forgotten, but we have not forgotten. Some may feel that we should forget, but we cannot. We cannot forget how and why these men lost their lives any more than we can forget what is being inflicted on our fellow Melanesians in West Papua and on the Maubere people of East Timor. It is our policy to support the wishes and aspirations of all peoples in the Pacific. Cynics may think otherwise, but we believe that the peoples of East Timor, West Papua, New Caledonia, Wallis and Futuna, French Polynesia and Micronesia are as capable as anyone else in this forum when it comes to determining their own futures. Whenever possible, we counsel and encourage them to pursue the path of dialogue and peaceful negotiations, but we also know that they must have someone with whom to have a dialogue and negotiate. Let us not prejudge the results, but let there be a valid process.
92.	Our region is known for its calm and serene atmosphere. The countries of the South Pacific are populated by peace-loving people of diverse ethnic and cultural backgrounds. However, our similar colonial histories have instilled in us all a strong aversion to external interference and foreign rule. On this we are in total accord. Unfortunately, the international community has not yet taking note of it. Thus, while our support is given as a matter of principle to the struggle against apartheid, little is known of our own struggle against the same practices in our own region. Although our support is solicited for resolutions on Afghanistan and Kampuchea, not a thought is given to our concerns in our immediate region.
93.	Far too often, short-sightedness, inflexibility and parochialism have obliged colonized peoples to resort to the politics of confrontation in order to achieve justice, self-determination and independence. The voices of moderation are seldom heeded until it is far too late.
94.	The people of New Caledonia have now asked for what has always been theirs—the right to deter-mine their own future. The administering Power has recognized that New Caledonia's people have their right, and we commend the administering Power for its realism and its apparent willingness to co-operate. However, it is our sincere belief that time is of the essence. The administering Power must, we believe, negotiate a timetable and mode of self-expression that is acceptable to New Caledonia's colonized people. Failure to do so will only encourage extremist elements amongst the settler population and lead to the type of confrontation all rational persons seek to avoid.
95.	As New Caledonia's immediate neighbour, Vanuatu is concerned about the maintenance of peace and stability. However, we also recognize that a speedy redress of the grievances of New Caledonia's people is the surest way to guarantee peace and stability.
96.	The Governments of the South Pacific Forum have noted the constitutional and electoral reforms which have been introduced. Like other members of the South Pacific Forum, however, we cannot under-stand why a referendum on the future constitutional status of New Caledonia cannot be held prior to 1989. With other Forum members, therefore, we urge the administering Power to move the date forward and to announce that independence is the logical outcome of the planned referendum. We also believe that additional political and administrative powers should be transferred to New Caledonia to ensure that it is adequately prepared for independence.
97.	The nations of our region are in agreement that colonialism has no future in the South Pacific. We will do all that we can to ensure a peaceful transition to independence in New Caledonia. However, all must understand that independence is on the immediate agenda. The Kanak people have made that crystal clear. Let us now work together to ensure that all will live and prosper in harmony.
98.	The denuclearization of the Pacific is, to some, an abstract idea. To us, a small island developing State in the region, it is a crucial ingredient for our survival. We are aware of the connection between the colonial and nuclear policies of certain Powers which are currently undertaking various nuclear activities in our region. We note with extreme disappointment that the consistent objections raised by the Governments and peoples of the South Pacific to certain nuclear activities seem to have fallen on deaf ears. Thus, testing of nuclear weapons continues, and it is still proposed that our waters be used for dumping nuclear wastes.
99.	Arguments of relative safety do not impress us. Who can truthfully state with absolutely no equivocation that our environment will not be harmed by these activities? We know that the proponents of these activities do not even understand our environment, and we seriously doubt that their scientists ever will either. We are at peace with our environment, while they seem to be at war with theirs.
100.	Accordingly, our Parliament has resolved unanimously to declare Vanuatu a nuclear-free State. We have therefore established a policy of not allowing nuclear-powered or nuclear-armed vessels to call at any of our ports. We are deeply committed to the establishment of a nuclear-free zone in our region, and this is one step in that direction.
101.	History teaches us that every weapon mankind has developed has eventually been used. The human race is now at a turning point. We, the Governments and peoples of this earth, must let our would-be protectors know that reasoning and understanding are better protectors of human life than any weapons system devised or yet to be devised by the military- industrial complex.
102.	In our search for justice, we must leave no stone unturned. In our search for equality, we must leave no stone unturned. In our search for peace, we must also leave no stone unturned. We must remember that we live in an imperfect world, and that we are imperfect beings. Only the most arrogant of us believe that we can pass judgement on our Creator's work. We must learn to respect our differences and our frailties. We must learn to draw comfort from our universality. Patience is needed as we try to understand each other.
103.	Perhaps we would be well advised to remember the biblical admonition, "Let him who is without sin cast the first stone". If we, the nations of the world, live by these words, there will be no stones cast, and this world might just survive.
